21-30107-hcm Doc#20 Filed 03/19/21 Entered 03/19/21 07:40:43 Main Document Pg 1 of 3




UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
UNITED STATES TRUSTEE
JAMES W. ROSE, JR.
TRIAL ATTORNEY
615 E. HOUSTON, RM. 533
SAN ANTONIO, TX 78205
Telephone: (210) 472-4640
Facsimile: (210) 472-4649


                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

IN RE:                                             §
                                                   §
PDG PRESTIGE, INC.,                                §    CASE NO. 21-30107-HCM
                                                   §
                                                   §    CHAPTER 11
DEBTOR IN POSSESSION                               §

                     REPORT OF THE UNITED STATES TRUSTEE OF
                  INABILITY TO APPOINT A CREDITORS' COMMITTEE

       COMES NOW Kevin M. Epstein, the United States Trustee for Region 7 ("UST"), who, by and

through the undersigned attorney respectfully reports as follows:

       1.      The voluntary petition in this case under chapter 11 of the Bankruptcy Code (11 U.S.C.

§ 1101, et seq.) was filed on February 15, 2021.

       2.      The United States Trustee is responsible for appointing a committee of creditors holding

unsecured claims (Creditors' Committee) pursuant to 11 U.S.C. § 1102(a)(1).

       3.      The United States Trustee has attempted to solicit creditors interested in serving on a

Creditors' Committee from the 20 largest unsecured creditors. The United States Trustee, however, has

not received sufficient interest from creditors to form a Creditors’ Committee.
21-30107-hcm Doc#20 Filed 03/19/21 Entered 03/19/21 07:40:43 Main Document Pg 2 of 3




       THEREFORE, the United States Trustee has been unable to appoint a Creditors' Committee as

contemplated by 11 U.S.C. § 1102.

                                             Respectfully submitted,

                                             KEVIN M. EPSTEIN
                                             UNITED STATES TRUSTEE
                                             Region 7
                                             Southern and Western Districts of Texas

                                             By: //s//James W. Rose, Jr.
                                                     James W. Rose, Jr.
                                                     Trial Attorney
                                                     Texas Bar No. 17251900
                                                     615 E. Houston, Rm. 533
                                                     San Antonio, TX 78205
                                                     (210) 472-4640
                                                     (210) 472-4649 Fax
                                                     James.Rose@usdoj.gov



                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing United States Trustee's
Report of Inability to Appoint a Creditors' Committee was served upon the parties on the attached list
by United States Mail, first class, postage prepaid and/or by electronic means for all Pacer System
participants, on the 19th day of March, 2021.



                                              //s//James W. Rose, Jr.
                                             James W. Rose, Jr.
           21-30107-hcm Doc#20 Filed 03/19/21 Entered 03/19/21 07:40:43 Main Document Pg 3 of 3
Label Matrix for local noticing                      PDG Prestige, Inc.                                   U.S. BANKRUPTCY COURT
0542-3                                               780 N Resler Drive, Suite B                          511 E. San Antonio Ave., Rm. 444
Case 21-30107-hcm                                    El Paso, TX 79912-7196                               EL PASO, TX 79901-2417
Western District of Texas
El Paso
Fri Mar 19 07:21:09 CDT 2021
City Bank                                            City of El Paso                                      CityBank
c/o Brad W. Odell                                    c/o Don Stecker                                      c/o Brad O’Dell
Mullin Hoard and Brown, LLP                          112 E. Pecan St. Suite 2200                          Mullin Hoard Brown
P.O. Box 2585                                        San Antonio, TX 78205-1588                           1500 Broadway St #700
Lubbock, Texas 79408-2585                                                                                 Lubbock, TX 79401-3111

Dennis Crimmins                                      Dona Ana County Treasurer                            Gallardo
c/o Casey S. Stevenson                               845 N Motel Blvd.                                    2701 W Picacho Ave, Ste 6
Scott Hulse                                          Las Cruces, TX 88007-8100                            Las Cruces, NM 88007-4732
201 East Main Drive #1100
El Paso, TX 79901-1340

HD Lending, LLC                                      Internal Revenue Service                             Michael Dixson
c/o Clyde A. Pine, Jr.                               Special Procedures Staff - Insolvency                780 N. Resler Drive Suite B
Mounce, Green, Myers                                 P. O. Box 7346                                       El Paso, TX 79912-7196
P.O. Box 1977                                        Philadelphia, PA 19101-7346
El Paso, Texas 79999-1977

New Mexico Real Estate Advisors Inc d/b/             New Mexico Real Estate Advisors, Inc.                PDG Inc.
5051 Journal Center Boulevard NE                     d/b/a Colliers International                         780 N. Resler Drive Suite B
Suite 200                                            c/o Kemp Smith LLP                                   El Paso, TX 79912-7196
Albuquerque, NM 87109-5914                           Attn: James W. Brewer
                                                     221 N. Kansas, Ste. 1700
                                                     El Paso, TX 79901-1401
Springer Management                                  TEXAS WORKFORCE COMMISSION                           United States Trustee - EP12
c/o Tom Springer                                     OFFICE OF ATTORNEY GENERAL-Bankruptcy&Co             U.S. Trustee’s Office
500 S. Telshor Blvd.                                 PO BOX 12548 - MC-008                                615 E. Houston, Suite 533
Las Cruces, TX 88011-4613                            AUSTIN, TX 78711-2548                                P.O. Box 1539
                                                                                                          San Antonio, TX 78295-1539

Jeff Carruth
Weycer Kaplan Pulaski & Zuber, P.C.
25 Greenway Plaza, #2050
Houston, TX 77046




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)TEXAS WORKFORCE COMMISSION                        End of Label Matrix
OFFICE OF ATTORNEY GENERAL-Bankruptcy&Co             Mailable recipients    18
PO BOX 12548 - MC-008                                Bypassed recipients     1
AUSTIN, TX 78711-2548                                Total                  19
